     Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

OMAR KHAN, S.C.G.C. INC., a Texas corporation,
S.C.G.M. INC., a Texas corporation, SCG-B INC., a
Texas corporation, SCG-VP INC., a Texas corporation,
DISTRICT THEATERS INC., a Texas corporation,
SCG-WR LLC., a Texas limited liability company,      Case No. 20-cv-01178
SCG-CS INC., a Texas corporation, SCGK INC., a
Texas corporation, SCG-SW INC., a Texas corporation, Hon. Andrew Hanen
SCGWL INC., a Texas corporation, and
SCG-N INC., a Texas corporation,

                             Plaintiffs,

              v.

CINEMEX USA REAL ESTATE HOLDINGS, INC., a
Delaware Corporation, and CINEMEX HOLDINGS
USA, INC., a Delaware Corporation,

                             Defendants.


            PLAINTIFFS’ RESPONSE TO THE COURT’S APRIL 25TH ORDER
      Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 2 of 6



                                         I.      INTRODUCTION

        After committing a bad-faith breach of the EPA, CMX faced an April 27th hearing where none of

its key personnel were willing to remotely offer testimony under oath to support CMX’s positions in this

case. CMX elected instead to file a petition for Chapter 11 bankruptcy solely to avoid the likelihood that

the Court would have ordered injunctive relief, potentially including compelling CMX to specifically

perform its obligations under the EPA. The bankruptcy filing is just the latest attempt by CMX—who, of

course, is ultimately backed by its multi-billionaire owner German Larrea, the third richest man in

Mexico—to evade its responsibilities and instead inflict additional harm on Plaintiffs. Had the hearing

proceeded and had the Court ordered CMX to close the transaction, Plaintiffs would have at least had a

liquidated claim in any subsequent bankruptcy pursued by CMX. Instead, CMX filed its bankruptcy

petition on the eve of the hearing solely to try to escape this Court’s equitable powers and to limit Plaintiffs’

chances of receiving any relief through bankruptcy proceedings. Plaintiffs intend to do whatever possible

in the bankruptcy proceedings to prevent CMX from trying to avoid honoring its agreement to purchase

Star Cinema Grill.

        As discussed below, CMX has tried at every turn to delay this litigation—unsuccessfully, of course,

as the Court twice denied their requests to delay the hearing. CMX did this by making false statements to

the Court and obstructing what should have been an issue of contractual interpretation, one which the Court

would have been more likely to determine without the need for an evidentiary hearing. Because CMX

misled this Court and potentially delayed a ruling that would have significantly altered Plaintiffs’ rights in

any subsequent bankruptcy proceeding, it would be a miscarriage of justice to allow CMX to abuse the

bankruptcy process to escape this Court's jurisdiction.

        That said, unfortunately, in the two days since the Court requested this brief, Plaintiffs have not yet

uncovered any binding authority that would permit the Court to proceed at this point given the automatic

stay in place. Plaintiffs intend to pursue their claim in the bankruptcy proceeding and look forward to the

                                                       1
      Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 3 of 6



opportunity to request that the bankruptcy court permit Plaintiffs to pursue their claims against Defendants

in either this Court or the bankruptcy court. Defendants committed an egregious breach of the EPA, acted

throughout the process in bad faith in an attempt to destroy the business of this local Houston entrepreneur,

and they and their multi-billionaire financier should not be permitted to shirk their responsibilities.

                                           II.     ARGUMENT

A.      CMX Knowingly Made False Statements to Block the Court’s Finding that CMX Breached
        the EPA as a Matter of Law.

        Ever since revealing, on March 24, that it would not close the transaction, CMX’s excuse has been

a supposed lack of access to Plaintiffs’ theaters and the inability to close the transaction in Houston due to

certain unidentified individuals being unable to travel from Mexico to the United States. Plaintiffs’ position

throughout has been that there were no travel restrictions that would have prevented CMX from traveling

to Houston between March 10 and March 26. CMX denied this, both in its papers and in speaking to the

Court during the April 10th hearing.

        First, in its Response to Plaintiffs’ Motion for Accelerated Briefing and Hearing (Dkt. 10) filed on

April 10, CMX represented to the Court that “most of the key Cinemex personnel involved in this

transaction are located in Mexico,” and that travel restrictions on Cinemex “make an in-person hearing

impossible in the near future.” Then, during the hearing on April 10, the Court asked CMX why the

transaction could not be closed. CMX’s counsel responded that the “Cinemex people can’t travel to

Houston because they’re in Mexico.” (Tr. of April 10th Hrg. at 15.) When pressed again by this Court

as to why CMX was not able to walk through the theaters, CMX’s counsel stated again during the hearing,

“I suppose if the people were here they could, but the people can’t travel. They’re in Mexico.” (Id. at 22.)

Finally, in its April 17th Response to Plaintiffs’ injunction motion, CMX reiterated the excuse it made in a

March 24th email to Plaintiffs, stating that “key personnel are located in Mexico City and cannot get to

Houston regardless because the US/Mexico border is closed,” but now going further by stating that “a


                                                       2
      Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 4 of 6



physical close in Houston is impossible,” and that it would be “unlawful” for CMX to travel to Houston.

(Resp. at 5, 10) (emphasis added.))

        To be sure, all of these statements are plainly false. There has never been any border restriction

that would have prevented CMX personnel from “traveling to work in the United States” or “engag[ing] in

lawful cross-border trade.”1 CMX knows this, of course. After Plaintiffs pointed out the false statements,

CMX conspicuously abandoned this argument in its Motion to Dismiss and in its Sur-Reply brief.

        Aside from CMX’s statements about the non-existent travel restrictions, CMX’s CEO, Jose

Leonardo Marti, made additional false statements in his sworn affidavit regarding whether CMX had any

inkling of or discussed the possibility of SCG’s theaters closing due to the Coronavirus. In discussing a

March 6 conversation that he had with Richard Brail from PJ Solomon (who was prepared to testify during

the evidentiary hearing), Mr. Marti states that “there was no discussion whatsoever during that call, or any

time before the EPA was signed, that the SCG theaters would be forced to shut down completely for an

indefinite period of time.” But a text message from Mr. Brail to Mr. Marti that same day shows that Mr.

Marti’s statement in his affidavit was simply not true. (See Ex. A (Text Message).) In the text message,

Mr. Brail informs Mr. Marti that “if the CDC or government mandates theater closures, Omar believes that

SCG is covered by business interruption insurance.” This clearly shows that the parties did in fact discuss

the possibility of a shutdown of SCG’s theaters—and that Mr. Marti may have perjured himself.

B.      CMX Should Not Benefit from Misleading the Court

        CMX manufactured a factual dispute by claiming—as the sole reason for not closing—that CMX

personnel could not travel from Mexico to Houston to access the premises. Had CMX instead been




        1See https://mx.usembassy.gov/wha-press-guidance/. Moreover, these restrictions apply only to
land-based travel—there is no restriction on air travel. Id. In other words, from the time it signed the EPA
on March 10 until at least March 24 (when Harris County issued its stay at home order (see Resp. at 11
n.4)), CMX personnel could have traveled unrestricted by plane to the U.S.

                                                     3
      Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 5 of 6



forthcoming, it is possible that the Court could have found that CMX breached the EPA as a matter of law

without the need for a hearing. Instead, CMX was able to further its goal of delaying proceedings as much

as possible to terminate the EPA on the Drop Dead date. Once it was clear that CMX’s delay tactics, ever-

changing legal counsel, and posturing would not achieve its goal of pushing back the evidentiary hearing,

CMX decided to use the U.S. bankruptcy laws as a last resort to further escape its obligations.

        The timing of CMX’s bankruptcy itself is questionable, at best, in light of the circumstances of this

lawsuit and the looming evidentiary hearing. Plaintiffs are not aware of any other proceedings or claims

by creditors against CMX. Moreover, CMX disclosed its financial statements to Plaintiffs in connection

with the transaction. CMX maintained a much stronger financial position compared to other large,

publicly-traded cinema operators, like AMC Theaters, which sought available financing to stave off

bankruptcy from the pandemic-induced recession.2 Yet CMX is the first major theater operator to file for

bankruptcy, having done so on the eve of the evidentiary hearing in this case. Indeed, the filing is highly

unusual, given that CMX filed under Chapter 11 of the Bankruptcy Code, and that all of CMX’s

approximately $66 million debt is unsecured. (See Ex. B (List of Creditors).) Even more peculiar is that,

of the total $66 million in unsecured debt, $45 million is made up of five $9,000,000 loans to five different

banks—all located in Mexico. Given CMX’s actions to date, it is reasonable to view this ill-timed

bankruptcy with skepticism.

                                           III.    CONCLUSION

        Ultimately, however, Plaintiffs have been unable to find any authority that would allow the Court

to grant its request for injunctive relief today in light of the automatic stay. This truly is unfortunate, as the

effect on this local Houston entrepreneur will be far more profound than on CMX and its multi-billionaire




        2 See,   e.g., https://www.vanityfair.com/hollywood/2020/04/amc-bankruptcy-reports
                                                        4
      Case 4:20-cv-01178 Document 42 Filed on 04/27/20 in TXSD Page 6 of 6



Mexican owner. Plaintiffs resolve to do what they can in the bankruptcy proceedings to hold Defendants

accountable for egregiously breaching the EPA.



Dated: April 27, 2020                            Respectfully submitted,

                                                 /s/Jeff M. Golub (with permission)

                                                 Jeff M. Golub
                                                 (attorney in charge)
                                                 State Bar No. 00793823
                                                 BECK REDDEN LLP
                                                 1221 McKinney Street, Suite 4500
                                                 Houston, TX 77010
                                                 (713) 951-6281
                                                 (713) 951-3720
                                                 jgolub@beckredden.com

                                                 OF COUNSEL:

                                                 Nick Gorga (admitted pro hac vice)
                                                 Mohamed Awan (admitted pro hac vice)
                                                 HONIGMAN LLP
                                                 2290 First National Building
                                                 660 Woodward Avenue
                                                 Detroit, MI 48226-3506
                                                 (313) 465-7000
                                                 ngorga@honigman.com
                                                 mawan@honigman.com




                                                    5
